Exhibit 99.18 HOLLINGER INC. ANNUAL INFORMATION FORM June 29, 2007 TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 GLOSSARY OF TERMS 2 CORPORATE STRUCTURE 8 GENERAL DEVELOPMENT OF THE CORPORATION AND ITS BUSINESS 11 DESCRIPTION OF THE BUSINESS 21 RISK FACTORS 23 Dividends 33 Capital Structure 33 MARKET FOR SECURITIES 35 DIRECTORS AND OFFICERS 37 LEGAL PROCEEDINGS 42 Interest of Management and Others in Material Transactions 55 Material Contracts 57 TRANSFER AND REGISTRAR AGENT 58 AUDIT COMMITTEE 59 AUDITORS 59 INTERESTS OF EXPERTS 60 ADDITIONAL INFORMATION 60 EXHIBITS EXHIBIT A – CHARTER OF THE AUDIT COMMITTEE OF HOLLINGER INC. A-1 - i - Unless otherwise indicated or the context otherwise indicates, in this document "Hollinger" and the "Corporation" refer to Hollinger Inc. Unless otherwise stated, all amounts are expressed in Canadian dollars. The information contained in this Annual Information Form is given as of March 31, 2007 except where otherwise indicated.The information contained herein concerning Sun-Times Media Group, Inc. and its subsidiaries has been taken from, or is based on, publicly available documents or records on file with Canadian securities regulatory authorities and other public sources and has not been independently verified by Hollinger.Hollinger has no nominees on the Sun-Times board of directors. FORWARD-LOOKING STATEMENTS This Annual Information Form contains certain forward-looking statements.Words such as "will", "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" and variations of such words and similar expressions are intended to identify these forward-looking statements.Specifically, and without limiting the generality of the foregoing, all statements included in this Annual Information Form that address activities, events or developments that the Corporation expects or anticipates will or may occur in the future, including such items as business strategies and measures to implement such strategies, competitive strengths, goals, expansion and growth, or references to the litigation or future success of the Corporation, its subsidiaries and the companies or partnerships in which the Corporation has equity investments are forward-looking statements.Actual results could differ materially from those reflected in the forward-looking statements as a result of:(i) general economic market or business conditions; (ii) the opportunities (or lack thereof) that may be presented to and pursued by the Corporation; (iii) competitive actions by other entities; (iv) changes in laws; (v) the outcome of litigation or regulatory proceedings; and (vi) other factors, many of which are beyond the control of the Corporation. All written forward-looking statements attributable to the Corporation, or persons acting on its behalf, are expressly qualified in their entirety by the cautionary statements set forth above.Readers of this Annual Information Form are cautioned not to place undue reliance on forward-looking statements contained in this Annual Information Form, which reflect the analysis of management only as of the date of this Annual Information Form, or such date as is otherwise indicated.The Corporation undertakes no obligation to release publicly the results of any revision to these forward-looking statements which may be made to reflect events or circumstances after the date of this Annual Information Form or to reflect the occurrence of unanticipated events. 1 GLOSSARY OF TERMS Capitalized terms used but not otherwise defined in this Annual Information Form have the following meanings: "2006/2007 Financial Year" means the Corporation's financial year as at and for the 12-month period ended March 31, 2007; "Advisory Agreement" means the advisory agreement dated November 11, 2005 and effective as of July 15, 2005, between the Corporation, Benson Consulting and Benson; "Advisory Agreement MOA" means the memorandum of agreement dated January 15, 2007 between Benson Consulting, Benson and the Corporation providing for, among other things, the termination of the Advisory Agreement; "AIF" means this Annual Information Form; "Amiel-Black" means Barbara Amiel-Black; "Argus" means Argus Corporation Limited; "Atkinson" means Peter Y. Atkinson; "Audit Committee" means the audit committee of the Corporation; "Beck" means Stanley M. Beck, Q.C.; "Benson" means Randall C. Benson; "Benson Consulting" means RC Benson Consulting Inc., formerly called 1379074 Ontario Ltd.; "Black" means Conrad Black; "Board" or "Board of Directors" means the board of directors of the Corporation; "Boultbee" means John A. Boultbee; "Carroll" means Paul A. Carroll, Q.C.; "Catalyst" means Catalyst Fund General Partner I Inc., a private equity fund managed by Catalyst Capital Group Inc., in respect of which Glassman is the Managing Partner; "CBCA" means the Canada Business Corporations Act, as amended, and all regulations promulgated thereunder; "CCAA" means the Companies' Creditors Arrangement Act (Canada), as amended, and all regulations promulgated thereunder; "CICA Handbook" means the Canadian Institute of Chartered Accountants Handbook; 2 "Colson" means Daniel W. Colson; "Common Shares" means the retractable common shares of the Corporation; "Contribution Agreement" means the contribution agreement entered into in March 2003 between the Corporation, RMI and RCL under which RCL agreed, among other things, to guarantee RMI's obligations under the Support Agreement; "Co-operation Agreement" means the co-operation agreement entered into between the Corporation and the United States Attorney's Office for the Northern District of Illinois on May 15, 2006 wherein the Corporation agreed to co-operate with the United States Attorney's Office's ongoing investigation and prosecution of Black, Boultbee, Atkinson, Kipnis and RCL; "Delaware Order" means the Order and Judgment entered by the Court of Chancery of the State of Delaware on June 28, 2004; "Domgroup" means Domgroup Ltd., a wholly-owned subsidiary of the Corporation existing under the laws of Canada; "Drinkwater" means David W. Drinkwater; "ELR" means Editorial La Razon, S.A., a wholly-owned subsidiary of the Corporation; "First Indenture" means the indenture governing the First Senior Secured Notes dated as of March 10, 2003 between the Corporation, as issuer, Delaware Trust Company, National Association (formerly Wachovia Trust Company, National Association), as trustee, RMI and 4322525 Canada Inc. (formerly 504468 N.B. Inc.), as guarantors, and RCL and Sugra Limited, as amended by the supplemental indenture dated as of September 30, 2004 and as otherwise amended, amended and restated, supplemented or otherwise modified from time to time; "First Senior Secured Notes" means the Corporation's 11.875% senior secured notes due March1, 2011 issued pursuant to the First Indenture on March 10, 2003; "GAAP" means Canadian generally accepted accounting principles in effect from time to time; "Gillespie" means Robert Gillespie; "Glassman" means Newton G.Z. Glassman; "HCPH Co." means Hollinger Canadian Publishing Holdings Co.; "Hodgson" means Patrick W.E. Hodgson; "Hollinger Consent Order" means the Consent Order approved on July 8, 2005 by Justice Colin L. Campbell of the Ontario Court reconstituting the Board of Directors; "Indentures" means, collectively, the First Indenture and the Second Indenture; 3 "Inspection" means the investigation conducted by the Inspector of the affairs of the Corporation as ordered by Justice Colin L. Campbell of the Ontario Court on September 3, 2004; "Inspector" means Ernst & Young Inc.; "Interim Directors" means the following five former directors of the Corporation who served on the Board for a period during 2004 and 2005:Carroll, Metcalfe, Vale, Walker and Wakefield; "Kipnis" means Mark Kipnis; "Loss of Control" means ceasing to control or exercise significant influence over a corporation, as those terms are defined in the CICA Handbook; "Mareva Injunction" means injunctive relief granted by a court to prevent a defendant from disposing of its assets; "MCTO" means the final cease trade order issued by the OSC on June 1, 2004, as amended, prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation, subject to certain exceptions; "MD&A" means management's discussion and analysis; "Metcalfe" means Robert J. Metcalfe; "Mitchell" means Ronald B. Mitchell; "Morneau Sobeco" means Morneau Sobeco Limited Partnership; "Ontario Court" means the Ontario Superior Court of Justice; "OSC" means the Ontario Securities Commission; "PGWML" means Peter G. White Management Ltd., a corporation controlled by White; "Preference Shares" means the preference shares of the Corporation, of which as at March 31, 2007, only Series II Preference Shares are outstanding; "Radler" means F. David Radler; "Rattee" means David A. Rattee; "Ravelston Entities" means RCL and associated parties other than the Corporation and its subsidiaries; "RCL" means The Ravelston Corporation Limited, a corporation existing under the laws of the Province of Ontario; "RCL Plan" means the defined benefit pension plan sponsored by RCL; 4 "Receivership and CCAA Orders" means the orders issued by Justice James Farley of the Ontario Court on April 20, 2005 whereby RCL and RMI were (i) placed in receivership pursuant to the Courts of Justice Act (Ontario) and (ii) granted protection pursuant to the CCAA and the Bankruptcy and Insolvency Act (Canada); "Restructuring Agreement" means the agreement between Sun-Times and Black dated November 15, 2003 providing for, among other things, restitution by the Corporation, Black, Radler, Boultbee and Atkinson to Sun-Times of the full amount of the unauthorized "non-competition" payments, plus interest and termination of the Services Agreements; "Richter" means RSM Richter Inc., in its capacity as receiver and manager of RCL and RMI under the Receivership and CCAA Orders; "RMI" means Ravelston Management Inc., a corporation existing under the laws of the Province of Ontario and a wholly-owned subsidiary of RCL; "SEC" means the United States Securities and Exchange Commission; "SEC Action" means the action filed on November 15, 2004 by the SEC in the United States District for the Northern District of Illinois against Black, Radler and the Corporation; "Second Indenture" means the indenture governing the Second Senior Secured Notes dated as of September 30, 2004 between the Corporation, as issuer, HSBC Bank USA, National Association, as trustee, RMI and 4322525 Canada Inc. (formerly 504468 N.B. Inc.), as guarantors, and RCL and Sugra Limited, as amended, amended and restated, supplemented or otherwise modified from time to time; "Second Senior Secured Notes" means the Corporation's 11.875% senior secured notes due March 1, 2011 issued pursuant to the Second Indenture on September 30, 2004; "Secured Notes" means, collectively, the First Senior Secured Notes and the Second Senior Secured Notes; "SEDAR" means the System for Electronic Document Analysis and Retrieval; "Series I Preference Shares" means the exchangeable non-voting preference shares series I of the Corporation, none of which is outstanding as of the date hereof; "Series II Preference Shares" means the exchangeable non-voting preference shares series II of the Corporation; "Series III Preference Shares" means the non-voting preference shares series III of the Corporation, none of which is outstanding as of the date hereof; "Services Agreements" means the management services agreements entered into between RCL and Sun-Times and its subsidiaries that were transferred to RMI in July 2002 and terminated pursuant to the Restructuring Agreement as of June 1, 2004; 5 "SpecialMonitor" means Richard C. Breeden, the special monitor of the Sun-Times Board appointed in certain circumstances pursuant to the Sun-Times Consent Order; "Sun-Times" means Sun-Times Media Group, Inc. (formerly Hollinger International Inc.), a corporation existing under the laws of the State of Delaware; "Sun-Times 2ction" means the matter of the United States Securities and Exchange Commission v. Hollinger International Inc. brought in the U.S. District Court for the Northern District of Illinois; "Sun-Times A Shares" means the Class A Common Stock of Sun-Times; "Sun-Times Audit Committee" means the audit committee of Sun-Times; "Sun-Times B Shares" means the Class B Common Stock of Sun-Times; "Sun-Times Board" means the board of directors of Sun-Times; "Sun-Times Consent Order" means the Court Order issued January 16, 2004 by the United States District Court for the Northern District of Illinois in the Sun-Times 2ction; "Sun-Times News Group" means the Sun-Times News Group operating segment of Sun-Times, consisting of more than 100 newspapers and associated websites and news products in the greater Chicago metropolitan area; "Sun-Times Special Committee" means the special committee established by the Sun-Times Board in June 2003; "Sun-Times SRP" means the shareholders' rights plan adopted by Sun-Times on January 25, 2004; "Sun-Times SRP Right" means a preferred share purchase right issued pursuant to the Sun-Times SRP; "Support Agreement" means the support agreement entered into on March 10, 2003 between RMI and the Corporation in connection with the Corporation's issuance of the First Senior Secured Notes; "Tax Act" means the Income Tax Act (Canada), including all regulations made thereunder, and all amendments to such statute and regulations from time to time; "Telegraph Group" means the Telegraph Group Limited, which consisted of The Daily Telegraph, The Sunday Telegraph, The Weekly Telegraph, telegraph.co.uk and The Spectator and
